Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 12/08/2017 based on EP17206279.6 is acknowledged.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The recitation “which is central as seen in a peripheral direction of the teat are further offset from each other along a front part of the fluid pocket guiding face than towards an adjacent part of the fluid pocket guiding face that is more to the back” is confusing.  it is unclear what element is referred by “which” the interior surface of the of the mouthpiece or the middle area or the guiding face.  “as seen in a peripheral direction” is an omnibus recitation.  “each other” comprises what elements? “that is more to the back” (also in claim 3) is confusing.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kooi et al. (20110100944).  Van Der Kooi teaches a deformable mouthpiece for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture 202 therein for allowing a fluid to flow out of the teat; and an inner core 192 disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface  of the mouthpiece at the position of a fluid pocket guiding face 198  of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct 200 between the mouthpiece and the inner core is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct  in a direction towards the at least one aperture of the mouthpiece, and wherein the mouthpiece and the inner core are designed to leave space between them for a fluid flow path from the fluid pocket guiding face to the at least one aperture. The interior surface of the mouthpiece and a middle area of the fluid pocket guiding face teat are further offset from each other along a front part of the fluid pocket guiding face than towards an adjacent part of the fluid pocket guiding face that is more to the back (note that there is a portion in front of line 198 in fig. 11A that is more offset than the back of line 198 due to the upward protrusion of 198.  Also note that the back at 194 can also be in the back).  
Regarding claim 3, note that all portion of the fluid pocket the guiding face is deflected upward at 198 in fig. 11B.
Regarding claims 5 and 6, note that all portion of the fluid pocket the guiding has a central recess between 198 in fig. 11B.
	Regarding claim 9, there is a protrusion rearward of 198 in fig. 11A (shown in fig. 9A as a choke point about 142).
Claims 1-3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfenniger et al. (8371462).  Pfenniger teaches a deformable mouthpiece for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture 43 therein for allowing a fluid to flow out of the teat; an inner core 362 disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface  of the mouthpiece at the position of a fluid pocket guiding face of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct between the mouthpiece and the inner core is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct  in a direction towards the at least one aperture of the mouthpiece, and wherein the mouthpiece and the inner core are designed to leave space between them for a fluid flow path from the fluid pocket guiding face to the at least one aperture (note the face of 362 in fig. 4D in which it has a curved face forming a channel with the inner surface of the nipple). The interior surface of the mouthpiece and a middle area of the fluid pocket guiding face teat are further offset from each other along a front part of the fluid pocket guiding face than towards an adjacent part of the fluid pocket guiding face that is more to the back (note that there is a portion about numeral 362 or a little below of 362 in fig. 4D more offset than the back where line 241 come across.  
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstner (1366727).  Gerstner teaches a deformable mouthpiece for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture therein for allowing a fluid to flow out of the teat; an inner core in fig. 4 disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface  of the mouthpiece at the position of a fluid pocket guiding face of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct between the mouthpiece and the inner core is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct  in a direction towards the at least one aperture of the mouthpiece, and wherein the mouthpiece and the inner core are designed to leave space between them for a fluid flow path from the fluid pocket guiding face to the at least one aperture. The interior surface of the mouthpiece and a middle area of the fluid pocket guiding face teat are further offset from each other along a front part of the fluid pocket guiding face than towards an adjacent part of the fluid pocket guiding face that is more to the back (note that the bulbous wing shape would form a deeper channel on the front (about 7 in fig. 4) than the back where about the wings 7 intersect with portion 3).  
Regarding claim 4, note the V shaped cross section in fig. 2.
Regarding claim 9, note the plural protrusion about 3 delimiting the fluid pocket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733